TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                               ON MOTION FOR REHEARING


                                      NO. 03-13-00081-CV



      Twenty First Century Holdings, Inc. d/b/a American Geothermal Systems, Inc.;
                    Victor DeMarco; and N. West Short, Appellants

                                                 v.

                       Precision Geothermal Drilling, L.L.C., Appellee


           FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
         NO. C-1-CV-12–12503, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On April 23, 2015, a panel of this Court issued its opinion and judgment in this

appeal. Appellants then filed a motion for rehearing. While the motion was pending, appellants

filed an agreed motion to dismiss based on the parties’ settlement of this case.

               The motion to dismiss is granted. This Court’s judgment of April 23, 2015, is

vacated, and the appeal is dismissed. See Tex. R. App. P. 42.1(a)(1). In accordance with the

agreement of the parties, costs will be taxed against the party incurring same. See id. 42.1(d)

(“Absent agreement of the parties, the court will tax costs against the appellant.”). Appellants’

motion for rehearing is dismissed as moot. Pursuant to Rule 42.1(c), this Court’s opinion issued on

April 23, 2015, is not withdrawn. See id. 42.1(c).
                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Puryear and Goodwin

Dismissed on Appellants’ Motion

Filed: August 28, 2015




                                              2